                           UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                Case No.: 5:17-CR-416-H


UNITED STATES OF AMERICA               )
                                       )
              vs.                      )
                                       )              ORDER
                                       )
                                       )
NOE ROSAS AGUILAR,                     )
                          Defendant    )


       Upon motion of retained counsel, Myron T. Hill, Jr., for the above referenced defendant, it

is hereby ORDERED that Docket Number 42 be sealed until such time as requested to be unsealed

by Defense Counsel.

                28th day of __________,
       This the ____         December 2018.



                                             ___________________________________
                                             __
                                              ___________ _______________________
                                                                               ____
                                             The
                                             Th  Honorable
                                              he Honora abl
                                                         b e Kimberly A. Swank
                                              United States Magistrate Judge
